358 F.2d 735
Nunzio ORSINI, Appellant,v.ITALIAN LINE, ITALIA SOCIETA PER AZIONI DI NAVIGAZIONE SEDE IN GENOVA.
No. 15499.
United States Court of Appeals Third Circuit.
Argued February 23, 1966.
Decided March 17, 1966.

Mr. Nunzio Orsini, pro se.
Ira R. Hill, Pittsburgh, Pa. (Reed, Smith, Shaw & McClay, Pittsburgh, Pa., on the brief), for appellee.
Before HASTIE and SMITH, Circuit Judges, and KIRKPATRICK, District Judge.
PER CURIAM.


1
Dissatisfied with a modest verdict of $1,200 in a personal injury case, the plaintiff, acting without counsel as is his right, has taken and argued this appeal. While it is clear that the plaintiff is convinced that the trial was unfairly conducted and that an inadequate verdict resulted, we find no such error as would warrant our interference with the jury's decision as to the extent of the injury caused by the accident in suit, particularly since it is clear that much of plaintiff's admittedly serious disability is the result of natural causes as well as an earlier accident.


2
The judgment will be affirmed.